DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations: “a transmitter” and “a hardware processor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 15, the limitation "a hardware processor" renders the claims indefinite because it is unclear what is this processor. The specification, in the detailed description of embodiments (see paragraphs 0037-0258), fails to even mention the limitation “hardware processor”. The abstract and summary (see paragraphs 0010 and 0012) uses the limitation “a hardware processor” in general terms but it’s unclear if it teaches: an imaging control unit (21) or a control unit (31) or an operation unit (35). Therefore, the limitation is invalid as indefinite since there is nothing in the claims to tell public what to do to avoid infringement in this respect or where infringement begins; rule against indefiniteness is not a technical one, but is to protect public and keep patentee from taking an advantage to which he is not entitled. 
          Claims 2-14 are rejected by virtue of their dependence.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroike et al. (US PAP 2018/0000442 A1).
              With respect to claims 1 and 15, Hiroike et al. teach a transmission apparatus, comprising: (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406)

    PNG
    media_image1.png
    490
    656
    media_image1.png
    Greyscale
 
a transmitter (600/620/630) that transmits an operation state of a radiation imaging system to a user (see paragraphs 0078, 0186, 0228 and 0235); and a hardware processor (250) that controls a state of the transmitter (600/620/630) (see paragraphs 0141, 0194, 0314, 0370-0384 and 0406), wherein when imaging an exposure image by an exposure including a first exposure (a first imaging mode; see paragraphs 0244-0247) and a second exposure (a second imaging mode; see paragraphs 0252-02640 in the radiation imaging system, the hardware processor (250) controls the state of the transmitter (600) such that the state of the transmitter is a state based on that at a time of the imaging of the exposure image between the first exposure and the second exposure (see paragraphs 0078, 0096, 0166, 0180, 0228, 0235, 0294, 0299 and 0388).
              With respect to claim 2, Hiroike et al. teach the transmission apparatus according to claim 1 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406), 

    PNG
    media_image2.png
    195
    209
    media_image2.png
    Greyscale
wherein two or more of the transmitters are installed (see Fig. 3; (620) notification light-emitting unit, paragraphs 0051,0062, 0072, 0078, 0096, 0115, 0180, 0228, 0235, 0269 and 0272; (630) notification sound generation unit; paragraphs 0078, 0096, 0115, 0166, 0180, 0228 and 0235; claim 10) , and the hardware processor (250) controls at least one of the two or more of the transmitters (620 and 630) such that the at least one of the two or more of the transmitters (620 and 630) is in a state based on that at the time of the imaging of the exposure image between the first exposure and the second exposure (see paragraphs 0078, 0096, 0166, 0180, 0228, 0235, 0294, 0299 and 0388).
             With respect to claim 3, Hiroike et al. teach the transmission apparatus according to claim 2 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406), wherein the hardware processor (250) sets a second transmitter (630) other than a first transmitter (630) to be in a state different from that of the first transmitter between the first exposure and the second exposure, the first transmitter having been set to be in the state based on that at the time of the imaging of the exposure image see paragraphs 0078, 0096, 0166, 0180, 0228, 0235, 0294, 0299 and 0388).
              With respect to claim 4, Hiroike et al. teach the transmission apparatus according to claim 2 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406). The limitations that the hardware processor is capable of selecting a plurality of transmission patterns including a combination of states between the first exposure and the second exposure in the two or more of the transmitters and sets one transmission pattern selected from among the plurality of transmission patterns to be a state of the two or more of the transmitters has not been considered, since it has been held that an element is “capable of” performing a function in not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
             With respect to claim 5, Hiroike et al. teach the transmission apparatus according to claim 4 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406), wherein the hardware processor  (250) selects the one transmission pattern based on at least one of information on the user and information on an apparatus related to the radiation imaging system see paragraphs 0078, 0096, 0166, 0180, 0228, 0235, 0294, 0299 and 0388).
             With respect to claim 6, Hiroike et al. teach the transmission apparatus according to claim 1 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406), wherein the transmitter (600/620/630) comprises a device that acts on at least one of a visual sense, a hearing sense or a tactile sense of the user (see Fig. 3).
             With respect to claim 7, Hiroike et al. teach the transmission apparatus according to claim 1 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406), wherein the hardware processor (250) sets the state of the transmitter to be a state same as that at the time of imaging of the exposure image between the first exposure and the second exposure see paragraphs 0078, 0096, 0166, 0180, 0228, 0235, 0294, 0299 and 0388).
            With respect to claim 8, Hiroike et al. teach the transmission apparatus according to claim 1 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406), wherein the hardware processor (250) varies the state of the transmitter between an exposure time and a non-exposure time see paragraphs 0078, 0096, 0166, 0180, 0228, 0235, 0294, 0299 and 0388).
           With respect to claim 9, Hiroike et al. teach the transmission apparatus according to claim 1 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406), wherein the hardware processor (350) decides an imaging condition for performing the second exposure, based on a preliminary exposure image obtained by the first exposure performed prior to the second exposure and on information related to the preliminary exposure image see paragraphs 0078, 0096, 0166, 0180, 0228, 0235, 0294, 0299 and 0388).
            With respect to claim 10, Hiroike et al. teach the transmission apparatus according to claim 9 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406), wherein the imaging condition is an imaging condition for combining the preliminary exposure image obtained by the first exposure and a main exposure image obtained by the second exposure see paragraphs 0078, 0096, 0166, 0180, 0228, 0235, 0294, 0299 and 0388).
             With respect to claim 11, Hiroike et al. teach a radiation imaging system, comprising: a radiation irradiation apparatus (100) that emits radiation for exposure; a radiation imaging apparatus (200) that generates image data of an exposure image by receiving an exposure of the radiation; and the transmission apparatus according to claim 1 (see Fig. 3).
          With respect to claim 12, Hiroike et al. teach the radiation imaging system according to claim 11 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406), wherein the transmitter (600/620/630) and the hardware processor (250) are installed in the radiation irradiation apparatus (see Fig.3).
         With respect to claim 13, Hiroike et al. teach the radiation imaging system according to claim 11 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406), wherein the transmitter (600/620/630) is installed in the radiation irradiation apparatus, and the hardware processor (250) is installed in the radiation imaging apparatus (see Fig. 3).           
             
Claim Rejections - 35 USC § 103

10.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.       Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroike et al. (US PAP 2018/0000442 A1) as applied to claim 11 above, and further in view of Murray et al. (US Patent 7,082,339 B2).
12.        With respect to claim 14, Hiroike et al. teach the radiation imaging system according to claim 11 (see abstract; Figs. 1-19; paragraphs 0078, 0141, 0186, 0194, 0228, 0235, 0314, 0370-0384 and 0406) but fail to explicitly mention that the transmitter is a lamp that is included in a hand switch used by the user.
          Murray et al. discloses a transmission apparatus for allowing user to remotely control the operations of various systems (see abstract) which explicitly teaches the transmitter comprising a lamp (48) that is included in a hand switch (12) used by the user to operate the various systems (see column 5, lines 32-37). 
         This arrangement provides user with the capabilities in which information or a signal is output by means of a visually perceptible output device, for example by means of a screen of the hand-operated device or by means of a lamp means on the enable button or close to the enable button. If an enable button to which the inactive mode has been assigned is switched to the enable operation mode is also of advantage because the respective user is informed accordingly if he has affected an unsuitable or an ineffectual control action and is made aware of the cause, which avoids delays in the intended control action. Furthermore, the user is prevented from being confused or surprised if he has made unsuitable control attempts or operated enable buttons without effect. The user is provided with an indication accordingly if he tries to initiate enablement to run potentially safety-critical control commands by means of an enable button to which the inactive mode is assigned. Such incorrect control attempts are immediately signaled to the user as being ineffective or it is indicated that they will not lead to the intended effect. This specifically means that errors on the part of the operator can be remedied as quickly as possible.
          Hiroike et al. and Murray et al. disclose related methods/apparatuses for allowing user to remotely control the operations of various systems.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings of  the transmitter comprising the lamp that is included in the hand switch used by the user to operate the various systems as suggested by Murray et al. in the apparatus of Hiroike et al., since such a modification would provide user with the capabilities to operate a mobile hand-operated device for issuing or enabling potentially dangerous control commands for radiation imaging system that can be made as safe as possible without the need for devices based on a complex design or technically complex enable button.
           It would have been obvious to treat Hiroike et al. and Murray et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 14 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claim Objections

13.    Claims 12 and 13 are objected to because of the following informalities:  claims 12 and 13 are claiming the same.  Appropriate correction is required.

Conclusion
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./ September 28, 2022